       Case 4:13-md-02420-YGR Document 2685 Filed 12/31/20 Page 1 of 1




  NORTHERN DISTRICT OF CALIFORNIA - UNITED STATES DISTRICT COURT
                       (OAKLAND DIVISION)

                    Case No. 4:13-md-02420 YGR (DMR) MDL No. 2420

IN RE: LITHIUM ION BATTERIES ANTITRUST LITIGATION


This Document Relates to:
ALL DIRECT PURCHASER CLASS ACTIONS


                                       Notice of Appeal

     Appellant, Steven F. Helfand, hereby files an appeal in the above matter to the United

States Court of Appeals for Ninth Circuit regarding Docket entries: 2681, 2682, 2683 and 2684.



December 26, 2020                           ________/S/______________________________
                                            Steven F. Helfand
                                            1400 SW 137th Avenue, F112
                                            Pembroke Pines, FL 33027
                                            786.676.1018




Page 1 of 1                          Submitted by Helfand
